Exhibit 10.1

 

LOGO [g514375g24y07.jpg]

May 19, 2017

 

Re: Offer of Employment with Invitae Corporation

Dear Shelly:

It is my great pleasure to invite you to join the Invitae team. The terms of our
offer are as follows:

1.     Duties.     You will be responsible for leading the Finance function,
including the controllership, financial planning and analysis, and reporting. In
addition, you will play a leading role in capital formation, corporate
development, and investor relations. You will also act strategically and
proactively as a member of Invitae’s management team, and perform any general
duties that may arise as we build Invitae into a leading genetics information
company. Of course, as Invitae’s business evolves, your job responsibilities
will also likely change. During your employment, you will devote your best
efforts and your full business time, skill and attention to your Invitae job
duties.

2.     Salary.     Invitae will pay you a base salary of $425,000 per year, less
all deductions and withholdings that apply. We will pay you according to
Invitae’s standard payroll practices, as they may change from time to time. The
company may modify your compensation during the course of your employment.

3.     Equity.     Invitae will grant you an stock option to purchase 44,000 ISO
shares of common stock, an option to purchase 56,000 non-qualified shares of
common stock, and in addition 45,000 restricted stock units (RSUs) granted on
your start date. The stock option will vest over a 4-year period and the RSUs
will vest over a 3-year period, both subject to the terms and conditions of
Invitae’s stock plan and the applicable stock award agreements. The grant of
these shares is subject to Board approval. The exercise price per share will be
equal to the price of the common stock on the date of your first day of
employment.

4.     Benefits.     You will be eligible to participate in Invitae-sponsored
medical and other employee benefits programs. For additional information on
Invitae’s benefits package, please refer to the Employee Benefits summary
enclosed with this letter. We will provide further details at your New Hire
Orientation, to be scheduled



--------------------------------------------------------------------------------

Shelly Guyer

May 19, 2017

Page 2

 

soon after your first day on the job. The company may, from time to time, change
these benefits.

5.     Background Check.     This offer of employment is contingent upon
satisfactory results of a background check to be performed pursuant to your
written authorization.

6.     Confidentiality Agreement.     As a condition of your employment, you
will be expected to sign the company’s standard Proprietary Information and
Inventions Agreement.

7.     At-Will Employment.     Your employment Invitae will be “at will.” This
means that either you or Invitae may terminate your employment at any time, with
or without cause. Any contrary representations or agreements which may have been
made to you are superseded by this offer letter. The “at will” term of your
employment can only be changed in a writing signed by you and Invitae.

8.     Arbitration.     To provide for prompt and cost-effective resolution of
any disputes that may arise, you and Invitae agree that any and all disputes,
claims, or demands arising out of or relating to your employment with Invitae
will be resolved, to the fullest extent legally permitted, by final, binding and
confidential arbitration in San Francisco, California, conducted before a single
neutral arbitrator selected and administered according to the commercial
arbitration rules of JAMS, Inc. By agreeing to this arbitration procedure, you
and Invitae waive the right to resolve any such dispute, claim or demand through
a trial by jury or judge or by administrative proceeding in any jurisdiction.
You will have the right to be represented by legal counsel at any arbitration
proceeding, at your expense. Invitae will pay the arbitration fee. Nothing in
this offer letter is intended to prevent either you or Invitae from obtaining
injunctive relief in court to prevent irreparable harm either before or after
the conclusion of any arbitration.

9.     Miscellaneous.     This letter states the complete and exclusive terms
and conditions of your offer and supersedes any other agreements, whether
written or oral. By joining Invitae, you are agreeing to abide by all Invitae
policies and procedures as they are established. The terms of this offer and
your employment with Invitae will be governed in all aspects by the laws of the
State of California. As required by law, this offer is subject to satisfactory
proof of your right to work in the United States.



--------------------------------------------------------------------------------

Shelly Guyer

May 19, 2017

Page 3

 

We look forward to having you join us on or before June 26. If you wish to
accept this offer under the terms and conditions described above please sign and
date this letter and return it to me by May 22, 2017. If you have any questions
about the terms of this offer, please contact me at any time.

Best Regards,

/s/ Sean George

Sean George

Invitae Corporation

I have read this offer letter. I understand and agree to its terms.

 

/s/ Shelly Guyer

Shelly Guyer Date: May 22, 2017 Start Date: June 12, 2017